              Case 2:18-cv-01543-JLR Document 222 Filed 05/31/19 Page 1 of 5




 1                                                           THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   BOMBARDIER INC.,                                   No. 2:18-cv-1543 JLR
10                          Plaintiff,                  DEFENDANT MITSUBISHI AIRCRAFT
                                                        CORPORATION’S REPLY IN SUPPORT
11          v.                                          OF ITS MOTION TO FILE UNDER
                                                        SEAL PORTIONS OF EXHIBITS
12   MITSUBISHI AIRCRAFT                                ATTACHED TO THE DECLARATION
     CORPORATION, MITSUBISHI                            OF MARY GASTON
13   AIRCRAFT CORPORATION AMERICA
     INC., et al.,                                      NOTE ON MOTION CALENDAR:
14
                            Defendants.                 May 31, 2019
15

16
                                          I.     INTRODUCTION
17

18          Mitsubishi Aircraft Corporation (“MITAC”) filed a Motion to Seal (Dkt. 125) portions of
19   Exhibits A and B (the “Exhibits”) attached to the Declaration of Mary Gaston (Dkt. 128)
20   (collectively, the “Subject Redactions”) in support of MITAC’s Motion to Dismiss. Bombardier
21   subsequently filed its First Amended Complaint (Dkt. 143), mooting MITAC’s Motion to
22   Dismiss, which it withdrew. (Dkt. 153.) After MITAC withdrew its Motion to Dismiss,
23   Bombardier filed a Response to the Motion to Seal, arguing that the Subject Redactions should
24   be sealed in their entirety and remain part of the record, or, alternatively, that they should be
25   removed from the record. (Dkt. 219.)
26

      MITSUBISHI AIRCRAFT                                                         Perkins Coie LLP
                                                                             1201 Third Avenue, Suite 4900
      CORPORATION’S REPLY ISO MOTION                                           Seattle, WA 98101-3099
      TO SEAL                        1                                           Phone: 206.359.8000
                                                                                  Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 222 Filed 05/31/19 Page 2 of 5




 1          As an initial matter, Bombardier’s alternative requested relief should be rejected because
 2   MITAC cites the Exhibits in its opposition to Bombardier’s pending Motion for a Preliminary
 3   Injunction (instead of unnecessarily cluttering the docket by refiling the same Exhibits with its
 4   opposition brief). (See Dkt. 165 at 15, n.8.) As such, removing them from the record would
 5   prejudice MITAC. Thus, the sole question for the Court is whether Bombardier has
 6   demonstrated that the Subject Redactions should be shielded from public view.
 7          MITAC is mindful of the Court’s instruction not to put the cart before the horse by
 8   litigating the merits of Bombardier’s trade secret claim in the context of a motion to seal. (Dkt.
 9   111 at 14.) MITAC does not seek to do so here. Instead, Bombardier seeks to redact undeniably
10   public information untethered to any of the compilation trade secrets it claims are at issue.
11   Bombardier thus attempts to extend the Court’s ruling too far, interpreting it as granting
12   Bombardier permission to file under seal any information in the case, including a verbatim quote
13   from the Federal Register, by simply invoking the magic words. As Bombardier’s position
14   cannot be reconciled with the Ninth Circuit Court of Appeals’ “compelling standard” precedent,
15   MITAC respectfully requests that the Court unseal the Subject Redactions.
16
                                           II.     ARGUMENT
17

18          At issue are portions of Exhibit A, all of Exhibit B, and a portion of the Gaston
19   Declaration. Exhibit A is a full, unredacted copy of an August 18, 2016 email from Defendant
20   Keith Ayre (the “Ayre Email”). In the Ayre Email, Ayre responds to a question by copying-and-
21   pasting a portion of a Federal Aviation Administration’s (“FAA”) summary of a final rule, which
22   was published verbatim by the FAA in the Federal Register. Bombardier wants the copied-and-
23   pasted public information sealed. Bombardier wants the entirety of Exhibit B sealed because it
24   shows the portion of the Federal Register that contains the excerpted quote from the Ayre Email.
25   And Bombardier wants the Gaston Declaration sealed because it provides a URL to the Federal
26   Register website with the excerpted quote from the Ayre Email. (See Dkt. 219 at 2.)
      MITSUBISHI AIRCRAFT
      CORPORATION’S REPLY ISO MOTION                                            Perkins Coie LLP
                                                                           1201 Third Avenue, Suite 4900
      TO SEAL                        2                                       Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
                  Case 2:18-cv-01543-JLR Document 222 Filed 05/31/19 Page 3 of 5




 1            While Bombardier’s response claims that the quote from the Federal Register “is also
 2   protectable trade secret information,” Bombardier does not tie this information to any compiled
 3   trade secret that it has identified in this litigation (and Bombardier cannot claim the Federal
 4   Register, standing alone, is its trade secret).1 Nor does Bombardier support its request for sealing
 5   with a declaration linking this public reference to any Bombardier trade secret compilation.
 6   Even a cursory review of the Ayre Email shows that Ayre simply responded to a generic
 7   question by providing verbatim guidance from the FAA on the subject. (See Dkt. 128.) Ayre
 8   does not quote from a Bombardier document or otherwise reveal how or even if Bombardier
 9   looked at this FAA guidance. (Id.)
10            Accordingly, Bombardier goes too far. The logical conclusion of Bombardier’s position
11   is that any public information, such as regulations or FAA guidance, related to aircraft
12   certification is a Bombardier trade secret if anyone at Bombardier ever referenced or relied on
13   the public information in the course of certifying any part of a Bombardier plane. That cannot be
14   right, particularly where, as here, there is no link between the public information and the alleged
15   trade secrets Bombardier purports to enforce. Further, Bombardier’s reliance on the timing of
16   Ayre’s email also cuts firmly against Bombardier’s position. Bombardier suggests there would
17   have been no exchange of confidential information if Ayre had just waited eight more days—that
18   is, after he had stopped working for Bombardier—to answer the question. (See Dkt. 219. at 4.)
19   But that implies that it’s Ayre’s status as a Bombardier employee that somehow renders the
20   public information confidential. Since Bombardier implicitly concedes that Ayre could have
21

22

23            1
                In its Order addressing prior motions to seal (Dkt. 111), this Court sealed references to publicly available
     information because Bombardier asserted that revealing those references would reveal the contents of Bombardier’s
24   alleged trade secrets that the Court found Bombardier had sufficiently described. (See Dkt. 111 at 13-15.) The
     Court explained that those references “relate to [Bombardier’s alleged trade secrets] and should therefore be filed
25   under seal.” (Id. at 13.) Here, on the other hand, Bombardier does not argue the Subject Redactions contain
     information found in any of the alleged trade secrets Bombardier has identified in this litigation. (See generally Dkt.
26   219.) And while Bombardier invokes the magic words “trade secret” and “compilation,” Bombardier does not
     identify what alleged compilation is supposedly being revealed. (Id.)
      MITSUBISHI AIRCRAFT
      CORPORATION’S REPLY ISO MOTION                                                          Perkins Coie LLP
                                                                                         1201 Third Avenue, Suite 4900
      TO SEAL                        3                                                     Seattle, WA 98101-3099
                                                                                             Phone: 206.359.8000
                                                                                              Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 222 Filed 05/31/19 Page 4 of 5




 1   freely shared the information it wants redacted after he left, there is no compelling reason for
 2   sealing the information from the public now.
 3
                                          III.    CONCLUSION
 4

 5          For the foregoing reasons, MITAC respectfully requests the Court deny MITAC’s Motion
 6   to Seal, and unseal the Gaston Declaration and Exhibits A and B attached thereto.
 7

 8   DATED: May 31, 2019                              s/ Mary Z. Gaston
 9                                                    Jerry A. Riedinger, WSBA No. 25828
                                                      Mack H. Shultz, WSBA No. 27190
10                                                    James Sanders, WSBA No. 24565
                                                      Mary Z. Gaston, WSBA No. 27258
11                                                    Shylah R. Alfonso, WSBA No. 33138
                                                      Perkins Coie LLP
12
                                                      1201 Third Avenue, Suite 4900
13                                                    Seattle, WA 98101-3099
                                                      Telephone: 206.359.8000
14                                                    Facsimile: 206.359.9000
                                                      E-mail: JRiedinger@perkinscoie.com
15                                                    E-mail: MShultz@perkinscoie.com
16                                                    E-mail: MGaston@perkinscoie.com

17                                                    Attorneys for Defendant Mitsubishi Aircraft
                                                      Corporation
18

19

20

21

22

23

24

25

26
      MITSUBISHI AIRCRAFT
      CORPORATION’S REPLY ISO MOTION                                            Perkins Coie LLP
                                                                           1201 Third Avenue, Suite 4900
      TO SEAL                        4                                       Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 222 Filed 05/31/19 Page 5 of 5




 1                                   CERTIFICATE OF SERVICE

 2          I certify under penalty of perjury that on May 31, 2019 I electronically filed the foregoing

 3   with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

 4   to the email addresses indicated on the Court’s Electronic Mail Notice List.

 5          DATED this 31st day of May 2019

 6
                                                        s/Mary Z. Gaston
 7                                                      Mary Z. Gaston, WSBA No. 27258
                                                        Perkins Coie LLP
 8                                                      1201 Third Avenue, Suite 4900
                                                        Seattle, WA 98101-3099
 9                                                      Telephone: 206.359.8000
                                                        Facsimile: 206.359.9000
10                                                      E-mail: MGaston@perkinscoie.com

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      CERTIFICATE OF SERVICE
                                                                               Perkins Coie LLP
      (No. 18-cv-1543 JLR) – 1                                            1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
